Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.  Applicant asserts:
that the claims, as amended, distinguish over the applied prior art (3GPP’502 and 3GPP’501).  Specifically, the crux of Applicant’s argument appears to be that the prior art does not disclose or render obvious that the information received from a core network device is information indicating a type of a PDU session (emphasis added).
The Examiner respectfully disagrees and points out that 3GPP’502 was previously cited in the rejection as teaching that a PDU session establishment accept is provided to the UE (Fig. 4.3.2.2.1-1 - Step 13 and page 60, Step 13, third paragraph).  Examiner also referenced 3GPP’502 (Page 59, Step 11, last paragraph) as teaching that the PDU session establishment accept that is provided to the UE includes S-NSSAI.  Applicant is directed to the details disclosed regarding step 11 (Page 59) where the N1 SM container contains the PDU session establishment accept that the AMF provides to the UE.  Step 11 (Page 59, Step 11, first) discloses the contents of said N1 SM container as being inclusive of the PDU session establishment accept, which in turn discloses the contents of selected PDU Session Type, Reflective QoS Timer (if available), P-CSCF address(es) (emphasis added).  Therefore 3GPP’502 clearly discloses that the PDU session establishment accept message includes information indicating a type of a PDU session, as claimed.
Thus, the limitations of the claims have been met and the action herein is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Procedures for the 5G System” (3GPP TS 23.502) (hereinafter 3GPP’502) in view of “System Architecture for the 5G System” (3GPP TS 23.501) (hereinafter 3GPP’501).

Re: Claim(s) 9, 11, 13, 15
3GPP’502 discloses User Equipment (UE) (Fig. 4.3.2.2.1-1 – UE)
Id. – inherent); 
and a transmission anti/or reception circuitry (See Id. – inherent), 
wherein during a Protocol Data Unit (PDU) session establishment procedure, the transmission and/or reception circuitry is configured to receive, from a core network device, a PDU session establishment accept message including information indicating a type of a PDU session (Fig. 4.3.2.2.1-1 – Steps 1-14.  See specifically Step 13 and page 60, Step 13, third paragraph.  Page 59, Step 11, last paragraph – The PDU session establishment accept that is provided to the UE includes S-NSSAI.  Page 59, Step 11, first paragraph – disclosed are the contents of said PDU session establishment accept; said contents being - QoS Rule(s), selected SSC mode, S-NSSAI(s), DNN, allocated [Pv4 address, interface identifier, Session-AMBR, selected PDU Session Type, Reflective QoS Timer (if available), P-CSCF address(es) (emphasis added)) , 
in a case that the transmission anti/or reception circuitry receives the information, the controller considers that the PDU session, which can be used for NSSAI 
3GPP’502 does/do not appear to explicitly disclose that the S-NSSAI is indicative of support for URLLC.  
However, attention is directed to 3GPP’501 which discloses said limitation (pp 120-121, Section 5.15.2.1 – third paragraph – S-NSSAI comprises of SST with a standardized SST value.  Table 5.15.2.2-1 – URLLC is a supported SST value).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3GPP’502 invention by employing the teaching as taught by 3GPP’501 to provide the ability to provide to a UE by way of a PDU Session Establishment Accept Message an S-NSSAI comprising information indicative of support for URLLC.  The motivation for the combination is merely the application of a known method in accordance with a known standard to another known method applying the same known standard to achieve predictable results.
3GPP’502 further discloses a method corresponding to the UE of claim 9 (Fig. 4.3.2.2.1-1) as required by claim 13 as well as a corresponding apparatus and method embodied by a core network device (Fig. 4.3.2.2.1-1, transmission/reception circuitry inherent) as required by claims 11 and 15, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415